Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 01/28/2022 is acknowledged.
2)	Claim 1 is allowed.
The cite reference teaching in general a magnetic disk recording device having servo sectors arranged side by side in a circumferential direction and a controller that demodulates all data of the first servo sector and second servo sector, wherein the first servo sector comprises burst data and a first data pattern written before the circumferential direction of the burst data. However, when burst data is read in the short servo sector, it may be difficult to determine whether the read timing deviates or deviates in the radial direction. The present invention overcome that deficiency by teaching a writing method of a servo sector by writing a first data pattern comprising a preamble of a first frequency, writing burst data after the first data pattern, writing a second data pattern of a second frequency different from the first frequency after the burst data, the second data pattern having a first phase which is equal in one servo track cycle in a radial direction of the disk, when an absolute value of a difference value between the first phase of the second data pattern and a reference phase is equal to or larger than a threshold value, 
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).











								/TAN X DINH/
Primary Examiner, Art Unit 2688
February 11, 2022